Citation Nr: 1509686	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for Graves' disease.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a digestive disorder (claimed as gastroesophageal reflux disease (GERD)).

4.  Entitlement to service connection for a digestive disorder (claimed as GERD).

5.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a head injury (claimed as head injury with headaches).

6.  Entitlement to service connection for residuals of a head injury (claimed as headaches).

7.  Whether new and material evidence has been received to reopen a claim for service connection for a kidney disorder.

8.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1984 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in January and June of 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared and testified at a Board hearing held at the RO before the undersigned Veterans Law Judge in November 2014.  A copy of the transcript of this hearing has been associated with the claims file.  

The issues of entitlement to service connection for Graves' disease, GERD, residuals of a head injury and a kidney disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent, credible and probative evidence does not establish that the Veteran's current right knee disorder, diagnosed as arthritis, is related to his military service.

2.  The RO denied service connection for a digestive system condition, a head injury with headaches and a kidney condition in a March 1995 rating decision.  The Veteran did not perfect an appeal of that decision, and it is final.

3.  Some of the new evidence received subsequent to March 1995 in support of the Veteran's claims for service connection for a digestive disorder, residuals of a head injury and a kidney disorder is material.


CONCLUSIONS OF LAW

1.  The criteria for service connection of a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2014).

2.  The March 1995 RO rating decision that denied service connection for a digestive system condition, a head injury with headaches and a kidney condition is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2014).

3.  New and material evidence has been received, and the Veteran's claims for service connection for a digestive disorder, residuals of a head injury and a kidney disorder are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Notice regarding the claim of service connection for a right knee disorder was provided in February and March of 2011.  Given the favorable decision to reopen the claims of service connection for a digestive disorder, residuals of a head injury and a kidney disorder, no discussion of VA's duty to notify and assist is necessary as to these claims.

The duty to assist has also been met.  Although the Veteran's service treatment records are of record, they do not appear to be complete.  The Veteran has stated, however, that portions of his medical records were lost while on active duty.  (See March 1995 Notice of Disagreement.)  The Veteran was provided with a copy of his service treatment records at his request in October 2010; and, in a June 2011 statement in support of his claim, he makes reference to the service treatment records.  He has not identified any additional service treatment records that are in existence but not associated with his claims file.  Additionally, at the Board hearing in November 2014, neither the Veteran nor his representative asserted that there were service treatment records in existence that were not of record.  Consequently, the Board finds that VA has no further duty to assist in seeking additional service treatment records.  

The Veteran submitted private medical records relating to his claim, and VA treatment records from December 2010 through July 2014 have been associated with the claims file.  Neither the Veteran nor his representative have identified any additional records that are in existence and relevant to this claim that are not of record.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim for service connection for a right knee disorder.

The Veteran was afforded VA examination on his claim in January 2012 (with an addendum dated in May 2012).  Since the June 2012 Statement of the case, additional medical evidence has been associated with the claims file that has not been considered by the RO, specifically VA treatment records from June 2011 through April 2014 and the report of a May 2014 VA knee and lower leg examination.  Neither a referral nor a waiver is necessary as the evidence is not relevant or probative to the claim for service connection for a right knee disorder.  38 C.F.R. § 20.1304 (c).  The VA treatment records are merely cumulative evidence of a current disability, i.e., degenerative joint disease of the right knee, which had already been established prior to these records being associated with the claims file.  They are also not relevant as they do not provide evidence of the etiology of the right knee degenerative joint disease.  As for the May 2014 VA examination report, that examination was conducted in conjunction with the claim for service connection for a left knee disorder.  The examiner, however, also examined the right knee.  The diagnosis was arthritis of the bilateral knees.  As to the diagnosis of arthritis of the right knee, the Board finds that to be cumulative of the evidence previously of record as that diagnosis was previously established.  

As for the examiner's medical opinion, the examiner was asked specifically to opine about the likelihood that any left knee disorder was related to the Veteran's military service.  In reiterating that opinion request, however, the examiner generalized it to "knee" and then opined that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was simply that the "symptoms began while in service."  Although the examiner noted he had reviewed the claims file, the only history he stated was "slowly developing bilateral knee pain."  Thus, although the examiner was asked only to opine as to the left knee, his opinion could be interpreted to encompass both knees rather than just the left one.  

Insofar as it relates to the left knee, the medical opinion is not relevant to the claim before the Board at this time.  As it may relate to the right knee, as discussed in greater detail below, the Board finds that the Veteran's report of having sustained an injury to the right knee during his military service is not credible.  Consequently, any medical opinion based upon that report by the Veteran lacks probative value as it is based on an inaccurate factual basis.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  As the examiner did not provide a statement as to what documentary evidence he relied on in making his opinion and there is nothing in the record other than the Veteran's report to support a finding that a right knee injury was incurred in service, the Board finds that this medical opinion is not probative and, therefore, is not relevant to the claim for service connection for a right knee disorder presently before the Board.  

VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Service Connection for a Right Knee Disorder

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

Initially the Board finds that the Veteran is currently diagnosed to have degenerative joint disease (also called arthritis) of the right knee as seen on X-ray imaging.  There is also evidence to show the Veteran is status post meniscectomy in May 2004 for a torn medial meniscus in the right knee; however, this does not appear to be a significant current problem as neither his treating physicians nor any VA examiner has stated so.  Consequently, the Board finds that the only currently diagnosed disability is degenerative joint disease (arthritis).  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

After considering all the evidence, the Board finds that presumptive service connection is not warranted.  The Veteran's service treatment records do not show any diagnosis of osteoarthritis or degenerative joint disease of the right knee during the Veteran's military service.  The first evidence of possible osteoarthritis (degenerative joint disease) of the right knee in the record is the report of a June 2009 magnetic resonance imaging (MRI) study conducted on the right knee.  The MRI demonstrated, in part, that there was a moderate sized spur projecting posteriorly from the patella into the patellofemoral joint space.  This is in contrast to an April 2004 MRI report that indicated there was only a complex tear of the posterior horn and body of the medial meniscus and a strain/partial tear of the anterior cruciate ligament.  In addition, a December 2010 X-ray report in the VA treatment records shows there is moderate osteoarthritis in the medial compartment of the right knee.

As the evidence fails to demonstrate that osteoarthritis of the right knee was present within one year of the Veteran's discharge from active service in January 1995, the preponderance of the evidence is against finding that presumptive service connection for a chronic disease pursuant to 38 C.F.R. § 3.307(a)(3).  In addition, although the Veteran has reported having continuous symptoms in his right knee since service, he is not competent as a lay person to relate those symptoms to any particular pathology.  See 38 C.F.R. § 3.159(a)(1).  While the Veteran is competent to relate symptoms he experiences, the presence of osteoarthritis is required to be shown by X-ray evidence.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Kahana v. Shinseki, 24 Vet. App. 428(2011); Jandreau, 429 F.3d at 1377.  The earliest possible evidence of osteoarthritis was in June 2009, over 14 years after the Veteran's discharge from active service.  Consequently, the Board finds that the preponderance of the evidence is against finding that service connection is warranted under 38 C.F.R. § 3.303(b) for a chronic disease because osteoarthritis was not shown by X-ray evidence to have been present in service or for many years after service.

The Board further finds that the preponderance of the evidence is against the claim based upon the totality of the evidence pursuant to 38 C.F.R. § 3.303(a).  The Veteran contends that he injured his right knee in service and that the service treatment records support this contention.  In a June 2011 statement, the Veteran provided specific dates of notes in the service treatment records that he claims show treatment for the numerous problems he had with his right knee - April 19, 1988 and December 6, 1994.  

Also in support of his claim, the Veteran submitted a favorable medical opinion dated in June 2011 provided by a treating private physician that his right knee pain is more likely than not related to his military service.  This physician stated as part of the basis for his opinion that the Veteran related a history of "a knee injury in the late 1980s prior to deployment to Turkey in 1990.  He reports having an effusion drained with arthrocentesis.  He has had intermittent pain in knee ever since."  

On VA examination in January 2012, the examiner described a history of "cumulative trauma with right knee pain in service eventually leading to surgery in 2003."  The examiner rendered a favorable medical opinion that the Veteran's current degenerative joint disease of the right knee was at least as likely as not incurred in or caused by the claimed in-service injury, event or illness.  His rationale was that even one episode of severe trauma can lead to degeneration over time.  Although it is unclear as to why, the examiner issued an addendum to his January 2012 medical opinion in May 2012.  At that time, he continued his prior favorable opinion and stated his rationale for doing so to be that the "[V]eteran stated he hurt his right knee and not his left knee (as reported in [the service treatment records]) in service.  Traumatic degeneration."

At the Board hearing in November 2014, the Veteran related that he injured his right knee in service at the same time he had treatment for an injury to his right ankle, for which he was treated by draining fluid off of his right knee.  The Board notes that the service treatment records show the Veteran sprained his right ankle in November 1994 and was seen for follow up in December 1994.

The service treatment records, however, fail to demonstrate that the Veteran was ever treated for complaints relating to his right knee to include an injury thereto that was treated by drainage of fluid off the knee.  There is no treatment note dated April 19, 1988.  There is, however, a treatment note dated April 15, 1988, that has a date stamp on the bottom of the page of April 19, 1988.  This note, however, related to treatment of the Veteran's right ring finger, not his right knee.  

As for the December 6, 1994, treatment note, that record demonstrates the Veteran complained of left knee pain when running.  There is no indication in this note that the Veteran had an effusion of the right knee that was treated by draining fluid off the knee.  Rather it shows that physical examination demonstrated positive patellar apprehension, full range of motion, and negative varus, valgus, Apley and drawer tests.  An X-ray was within normal limits.  The assessment was patellafemoral pain syndrome.  

The Board acknowledges that not all the service treatment records are available; however, it is clear from the records available that the missing records are from prior to 1987, the Veteran's first few years in service.  The Veteran has not made any allegation that the injury and treatment he received relating to his right knee was during that period of time.  Rather all histories provided relate that the treatment was in the late 1980s or 1990s.  Those records appear to be complete.  The Veteran has been provided with a copy of these service treatment records and he has not contended otherwise.  Rather he points to specific records he asserts support his claim.

After considering all the evidence, the Board does not find the Veteran's testimony as to incurring a right knee injury in service to be credible.  The contemporaneous medical evidence (i.e., the service treatment records) are inconsistent with the Veteran's statements that he sustained an injury to the right knee in service and received treatment for it.  The Board acknowledges that the mere absence of a note of treatment in service would not normally be a basis alone for determining that a Veteran's statements of an in-service injury are not credible.  In the present case, however, there are multiple reasons for making such a finding.

Although the Veteran has stated that the December 1994 service treatment note mistakenly listed his left knee rather than his right knee, this statement cannot be relied upon for various reasons.  There are two records relating to the December 1994 in-service treatment for left knee pain - an Individual Sick Slip and the note in the Chronological Record of Medical Care.  These two records clearly were completed by different individuals and both list that it was the Veteran's left knee that he was complaining about, not his right.  This makes it less likely that the wrong knee was mistakenly listed in these records.  

Moreover, the Veteran has consistently stated that he was treated for his right knee problem by having fluid drained off the knee.  The service treatment records, however, failed to demonstrate that such treatment was rendered.  Had such treatment been given, it likely would have been noted.

Furthermore, the Board finds it significant that the Veteran filed a claim in January 2014 for service connection for left knee arthritis, which was granted in an August 2014 rating decision.  As the December 1994 service treatment notes are the only ones that indicate a left knee problem in service, it is clear that the award of service connection was based on those records.  Since the Veteran has a copy of his service treatment records, he should have known that and, therefore, must have intended for this result to have occurred when he filed his claim.  Thus, his assertions that it was the right knee, not the left one, that he was treated for in December 1994 is inapposite to his claim for and award of service connection for left knee arthritis.

Moreover, the Veteran has given inconsistent reports of injuring the right knee in service.  At times, he stated he injured it in service and at other times it appears he did not report any specific injury.  Moreover, the timing of the injury has been inconsistently reported.  At times, he reported the injury happened in the late 1980s (specifically 1988) compared to 1994 (when he injured his right ankle).  In addition, he has denied having an injury to his right knee since service but an MRI report from April 2004 shows a history of injury in March 2003 that appears to have resulted in a medial meniscal tear in the right knee that required arthroscopic surgery in May 2004.  The only thing the Veteran has consistently reported is the treatment he received in service, i.e., that fluid was drained off the knee, and that is not supported by his service treatment records.  

Finally, the Board finds that the Veteran apparently altered a service treatment record that he submitted to his private physician who provided a July 2011 favorable medical opinion.  The private physician submitted with his medical opinion the records he relied upon in rendering his opinion.  One of those records is the Individual Sick Slip dated December 6, 1994, which states "Rt knee...swollen after I run."  A review of the official service treatment records, however, shows that the original Individual Sick Slip states "LfT knee...swollen after I run."  Significantly, it is obvious that the Veteran did not give this private physician the actual treatment note from that date, which clearly shows the left knee was treated and that no arthrocentesis was performed, since it was not part of the records submitted by the physician with his opinion.  Although the Board cannot say for certain that such alteration was done in a deliberate attempt to mislead the private physician, the Board finds that the Veteran's actions go to his truthfulness and lessens the weight to be afforded his statements about an in-service injury to his right knee.  

Consequently, the Board finds that the Veteran's statements that he incurred an injury to his right knee during his military service are not credible because of the inconsistencies among his statements, the inconsistencies between his statements and the contemporaneous evidence of record, his reliance on the in-service treatment of the left knee in filing for and obtaining service connection for left knee arthritis, and his action in altering a service treatment record used in obtaining a favorable medical opinion.  Furthermore, the Veteran's actions indicate that he is acting out of strong self-interest or monetary gain motive in that he has submitted two claims for VA benefits that rely on the same service treatment records, he altered an official service record and he failed to provide all related records to the private physician who rendered a favorable opinion.  Such bias lessens the probative value of his statements.  

Having found that the Veteran's report of an in-service injury and treatment to his right knee is not credible, the Board finds that any medical opinion that relies on such report is not probative as it is based on an inaccurate factual premise.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  The private medical opinion from July 2011 is not only based upon the Veteran's reported history but also the altered Individual Sick Slip the Veteran provided.  Consequently, the Board finds that this private medical opinion has no probative value and cannot be the basis for granting service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Likewise, the statement by this same private physician in a December 2013 treatment note that there was osteoarthritis on X-ray, the Veteran was a little young for the osteoarthritis, and it may be related to the service history is also not probative as it was again based upon an inaccurate factual premise.  Furthermore, this statement is too speculative in that it says his osteoarthritis "may be related" to service.  Hence, this statement is simply too speculative in order to provide the necessary degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185 (1999).

The January 2012 VA examiner's favorable opinions also appear to have been based solely on the Veteran's reported history.  The January 2012 report indicates the Veteran reported a history of "cumulative trauma with right knee pain in service eventually leading to surgery in 2003."  There is no indication that the examiner gave any weight to the lack of treatment in service or the evidence of an interceding injury in March 2003 as his rationale was merely that "even one episode of severe trauma can lead to degeneration over time."  Clearly the examiner considered that one episode was in service.  This is made even clearer in the examiner's May 2012 addendum in which his rationale for continuing the prior favorable opinion was stated as "Veteran states he hurt his right knee and not his left knee (as reported in STR) in service.  Traumatic degeneration."  It is clear from that statement that the examiner was relying on the Veteran's statements, which have been found to not be credible.  The examiner's reliance on the Veteran's reported history of an in-service right knee injury is detrimental to the probative value of his opinion.  Moreover, the examiner's rationale is ambiguous since he failed to explain why his initial report in January 2012 indicated that the date of diagnosis was 1988 and yet the service treatment note referred to in the addendum was in 1994.  Hence, the Board finds that the VA examiner's medical opinion has no probative value and cannot support the Veteran's claim.

Having found that the Veteran's report of an in-service right knee injury and treatment therefor is not credible, his statements have no probative value to establish that his current right knee arthritis is related to his military service.  Likewise, having found that neither the private physician's medical opinion nor the VA examiner's medical opinion have probative value, they also do not support the Veteran's claim that his current right knee arthritis is related to his military service.  Consequently, the Board is left with the remaining evidence of record consisting of the service treatment records, the private treatment records and VA treatment records in determining whether service connection for right knee arthritis is warranted.  This evidence fails to demonstrate that the Veteran's current right knee arthritis is related to his military service.

As previously discussed, the service treatment records are silent for any complaints of, treatment for or diagnosis of a right knee injury or condition.  The medical evidence of record shows the first treatment for a right knee problem was in 2004 at which time the Veteran reported an injury to the right knee in March 2003.  This evidence also fails to demonstrate that the Veteran had arthritis in the right knee at that time.  Rather he was diagnosed to have a medial meniscus tear.  Arthritis, which is the Veteran's currently diagnosed right knee disorder, is not seen until a June 2009 MRI, which noted a moderate sized spur projecting from the patella into the patellofemoral joint space.  A December 2010 VA X-ray report confirms the diagnosis of moderate osteoarthritis in the medial compartment of the right knee.  The private treatment records from 2004 also demonstrate that the Veteran was treated for the right knee injury in March 2003 with a meniscectomy in May 2004 for the medial meniscal tear.  VA treatment records since December 2010 merely show complaints of pain and a diagnosis of degenerative joint disease.

The Board finds that the credible and probative evidence fails to demonstrate that the Veteran's current right knee disorder is related to his military service.  There is no credible or probative evidence that the Veteran sustained a right knee injury in service.  The credible and probative evidence also fails to establish that the Veteran had a right knee disorder until many years after service.  Rather the first probative evidence of a right knee disorder is from April 2004, more than nine years after the Veteran's discharge from service.  Furthermore, it is significant that this evidence relates the Veteran's problem to a March 2003 injury and that it fails to demonstrate the presence of arthritis at that time.  Service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed.Cir. 2000).  In addition, although the Veteran has stated that he has had right knee pain since service, his allegation as to a continuity of symptomatology, standing alone, is not plausible in light of the absence of continuous symptomatology in the medical evidence of record.  See McManaway v. West, 13 Vet. App. 60, 66-67 (1999).  

Furthermore, the Board finds that the credible and probative evidence of record does not establish a nexus between the Veteran's current right knee disorder and his military service.  The favorable medical opinions of record have been found to not be probative and, therefore, are insufficient to establish nexus.  Moreover, the private medical records clearly demonstrate an intervening injury to the right knee in March 2003.  Given that no earlier history of right knee pain was noted and no other disorder (such as arthritis) was shown to be present at that time, this evidence refutes the Veteran's contentions that his current right knee arthritis is related to his military service.  

Finally, at the November 2014 Board hearing, the Veteran's representative argued that the Veteran's right knee disorder should be considered for service connection as secondary to his now service-connected left knee disorder.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  
 
The Board finds that there is no evidence of record to support a claim of secondary service connection.  There is no evidence that the Veteran has a gait change that would cause more wear and tear on the Veteran's right knee as a result of the service-connected left knee arthritis.  More significantly, the December 2010 VA X-ray report demonstrates that the Veteran's arthritis is worse in his right knee than in his left, which is the opposite of what one would expect to see if the service-connected left knee arthritis was causing the right knee arthritis.  Moreover, there is no evidence to indicate that the Veteran's service-connected left knee disability is aggravating the right knee.  Although the treatment records show mostly complaints of right knee pain, these records do not demonstrate that the right knee pain is made worse by the left knee arthritis.  Nor does the January 2012 VA examination report show that this is the case.  

In conclusion, the Board finds that the preponderance of the evidence is against finding that service connection for the Veteran's current right knee disorder.  The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Service connection is, therefore, denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Claims to Reopen

Service connection for a digestive system condition, a head injury with headaches and a kidney condition was previously denied by the RO in a rating decision issued in March 1995.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  Although the Veteran filed a time Notice of Disagreement, he failed to perfect an appeal by timely filing a substantive appeal after the issuance of a Statement of the Case in August 1995.  As the Veteran failed to perfect an appeal within the allowed time period, the March 1995 rating decision is final.  38 U.S.C.A. § 7105.

In September 2010, the Veteran submitted a VA Form 21-526b, Veterans Supplemental Claim for Compensation, on which he checked that he wanted to file a claim for reopening of previously denied disabilities, to include headaches, GERD and kidneys.  In the rating decision, however, the RO did not adjudicate the Veteran's claim for service connection for GERD as one to reopen a previously denied claim.  Rather it adjudicated the issue on the merits.  The Board has a legal duty to consider the requirement of whether new and material evidence has been submitted regardless of whether the RO failed to do so, as they did in this case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  

Consequently, before the Board can consider the claim for service connection for GERD on the merits, it must first address whether new and material evidence has been submitted to reopen the previously denied claim for service connection for a digestive system condition.  Likewise, the Board will consider whether new and material evidence has been received to reopen the claims for service connection for a head injury with headaches and a kidney disorder.  

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

Evidence considered at the time of the March 1995 rating decision solely consisted of the Veteran's service treatment records.

GERD

In the March 1995 rating decision, although acknowledging the Veteran's treatment in August 1989 for complaints of diarrhea, the RO denied service connection on the basis that there was not a diagnosis or treatment for a chronic gastrointestinal condition during service.  

In support of his current claim, VA and private treatment records have been received that demonstrate a current diagnosis of GERD.  Furthermore, the Veteran has stated that his digestive problems started in service with diarrhea and abdominal cramping and have continued since then.  He also provided testimony at the Board hearing in November 2014 that he had constant acid reflux in service that he treated with medicines such as antacids and Maalox.  He associated this problem to how they made them eat in the service.  He stated that he had early stages or at least symptoms of GERD back in service.  

The Board finds this evidence is new as it was not previously of record.  It is also material as it relates to facts not previously of record; it provides evidence of a current disability along with evidence indicating an association between that current disability and the Veteran's military service.  As such, this evidence triggers VA's duty to assist by providing the Veteran with a VA examination.  

Residuals of Head Injury

In the March 1995 rating decision, although acknowledging that the service treatment records show the Veteran struck his head on a truck in June 1988 and was also struck in the back of the head with a bottle in May 1989, the RO denied service connection on the basis that no permanent residual disability was shown either in service or at the time of separation.  

Neither the VA treatment records nor the private treatment records available since March 1995 show treatment for headaches or residuals of a head injury.  There was an MRI scan of the brain done in July 2010; however, that was done in relation to a history of bilateral extremity paresthesia.  The report indicated this was a normal examination.  

The Veteran has stated, however, that he has endured near constant headaches since his military service, which he relates as having started after the head injuries.  At the November 2014 Board hearing, the Veteran related that he was seen by a private neurologist in either 2003 or 2004 for his headaches as well as numbness and tingling in his hands and arms, which he also associates with the head injuries in service.  The Veteran also testified that his neurologist has told him that the headaches could have happened during service.    

The Board finds this evidence is new as it was not previously of record.  It is also material as it relates to facts not previously of record; it provides evidence of a current disability or symptoms thereof, along with evidence indicating an association may exist between the current disability and the Veteran's military service.  As such, this evidence triggers VA's duty to assist by providing the Veteran with a VA examination.  

As new and material evidence has been submitted, the claim is reopened.  
 
Kidney Disorder 

In the March 1995 rating decision, although acknowledging the Veteran was treated for complaints of back pain and frequency of urination in November 1994 that was due to an acute urinary tract infection, the RO denied service connection as the evidence failed to show that the Veteran had a permanent residual disability.

A September 2010 private treatment note shows the Veteran had a history of renal stones one year ago.  At the November 2014 hearing, the Veteran testified that he was treated twice in service for kidney infections and stones.  He related that, after service, he was treated again in 2004 or 2005.  He stated that, although the physician who treated him did not say this was the same as what he had in service, it was the "same effects."  He also reported that he has regular kidney infections that are normally treated with antibiotics given by his physician.

The Board finds this evidence is new as it was not previously of record.  It is also material as it relates to facts not previously of record; it provides evidence of a current disability or symptoms thereof, along with evidence indicating an association may exist between the current claimed disability and the Veteran's military service.  As such, this evidence triggers VA's duty to assist by providing the Veteran with a VA examination.  

As new and material evidence has been submitted, the claim is reopened.  


ORDER

Entitlement to service connection for a right knee disorder is denied.

New and material evidence having been received, the Veteran's claim for service connection for a digestive disorder (claimed as GERD) is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for service connection for residuals of a head injury (claimed as headaches) is reopened and, to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for service connection for a kidney disorder is reopened and, to that extent only, the appeal is granted.

REMAND

The Board finds that remand of the Veteran's claims for service connection for Graves' disease, GERD, residuals of head trauma and a kidney disorder is warranted for additional development before the Board can render a final decision.

Graves' Disease 

The Veteran contends that the service treatment records show symptoms of swelling in the joints, musculoskeletal pain, headaches, constant fatigue, slower heart rate, infertility, and cognitive and mood related symptoms such as slower thinking and depression, all of which he says were due to the onset of his Graves' disease.  He has stated that he was told by his private physician that it is more likely his Graves' disease was the same condition he complained of in service but it was misdiagnosed.  

At the Board hearing in November 2014, the Veteran reported being seen by a private endocrinologist and that he provided records from this physician that show he was misdiagnosed since service.  The private treatment records from March 2004 in the claims file, however, are not from the Veteran's private endocrinologist but rather are from the Nuclear Medicine unit of St. Thomas Hospital.  These records only for the radioablation that was performed at that time to treat the Veteran's Graves' disease.  Those treatment records do, however, show that the Veteran was referred for radioablation by a physician who is most likely his treating endocrinologist.  The Veteran has not provided this physician's treatment records nor has he provided VA with a release to obtain those records.  However, since the Veteran testified that this physician told him that his current Graves' disease most likely had its onset in service and that this is in the physician's treatment records, the Board finds that remand is warranted to attempt to obtain those records.

The Board further finds that a VA examination is needed as the Veteran has submitted sufficient evidence to suggest that there is a possible linkage between his currently diagnosed Graves' disease and his military service, but such evidence is not sufficiently definite to provide the necessary degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).   

GERD

The Veteran contends that the service treatment records contain evidence of continued digestive problems, diarrhea and abdominal cramping and that he has had those symptoms since service, which are now diagnosed as GERD.  At the November 2014 hearing, the Veteran testified that he had constant acid reflux in service that he related to be primarily due to how they made him eat.  He stated that his symptoms were treated with medicines like antacids and Maalox.  He also stated that he believed that he had provided an opinion from his private physician.

In support of his claim, the Veteran submitted private treatment records that show he underwent various tests in January 2007 for gastrointestinal symptoms.  These records indicate the Veteran had an eight to nine month history of pain in the left upper quadrant and epigastric area treated with Prilosec for six months with little to no relief of symptoms.  They also show he had a twenty pack year smoking history and drank four beers a day.  The colonoscopy was negative except for a benign rectal polyp.  The upper endoscopy was also normal.  A 48-hour pH monitoring test demonstrated that the Veteran did not have typical acid reflux disease; however, if he has symptoms of regurgitation, belching or burping, he should be considered an alkaline refluxer.  Subsequent private and VA treatment records show a diagnosis of GERD with continued treatment.  They also show the Veteran continued to smoke and drink alcohol daily.

At the hearing the Veteran identified that most of his treatment has been with various physicians at Covenant Family Practice, which is now named Skyline Medical Group.  The private records the Veteran submitted, however, contain only one primary care note from September 2010.  Thus, it would appear that there are significant private treatment records relating to the Veteran's GERD that are not a part of the record.  Furthermore, the Veteran stated that he believed he had submitted a statement from his private physician related to his claim; however, no such statement is of record.  Consequently, the Board finds that remand is warranted to attempt to obtain these records as they may contain evidence relating to the onset and etiology of the Veteran's currently diagnosed GERD.

The Veteran has submitted sufficient evidence to suggest that there is a possible linkage between his currently diagnosed GERD and his military service; a VA opinion is required.  38 C.F.R. § 3.159(c)(4). 

Residuals of Head Trauma

The Veteran contends that he sustained a head injury in service that caused near constant headaches while he was in service and since his discharge from service.  He has stated that the majority of that time he self-medicated, but he currently was being treated by VA for this.  

At the November 2014 hearing, the Veteran testified that his primary care physician sent him to a neurologist in about 2003 or 2004 due to headaches and pain in his neck and shoulders, as well as numbness and tingling in his hands and arms.  He stated that he believed that the numbness and tingling in his hands and arms was related to the head injuries he received in service.  He testified that he has continued to have headaches consistently since service.  He further testified that the neurologist he saw told him that the headaches could have happened during service, but that over time with age, the condition has worsened.  He denied any other head injuries since the ones noted in service.  

Service treatment records demonstrate that the Veteran sustained a head injury in June 1988 when he was struck on the back of the head while working on a truck and complained of having a tingling and throbbing left occipital headache.  They also show that, in May 1989, he was seen for complaints of a head injury (along with injuries to his back and left side) from what apparently was a fight (he was struck in the back of the head by a bottle and kicked in the back and left side).  It was noted that there was a lump on the back of his head near his right ear.  The assessment was a contusion to the left neck and body.

Although the Veteran related being treated by a neurologist in 2003 and 2004, the records he submitted in support of his claim do not contain any such treatment records.  They only contain the report of an MRI study of the brain conducted in July 2010, which was done for bilateral extremity paresthesia and was normal.  Furthermore, VA treatment records from December 2010 show the Veteran complained of numbness in his extremities and a diagnosis of carpal tunnel syndrome.  These records do not show treatment for headaches or upper extremity numbness related to a history of head trauma.  

Given the Veteran's testimony of potential private treatment records related to his claim but not associated with his claims file, the Board finds that remand is warranted to attempt to obtain these records as they may be relevant to determining the onset and etiology of the Veteran's complained of residuals of head trauma.

Furthermore, it is noted that the Veteran was granted service connection for a neck strain in an August 2014 rating decision.  A VA examination was given in May 2014 that gave a diagnosis of cervical strain but did not demonstrate any objective signs of upper extremity radiculopathy.  However, a peripheral nerves examination was not conducted.  Nor has the Veteran been provided with a neurological examination related to his claimed headaches.  A VA examination is needed as the Veteran has submitted sufficient evidence to suggest that there is a possible linkage between his headaches and his military service, but such evidence is not sufficiently definite to provide the necessary degree of certainty required for medical nexus evidence.  38 C.F.R. § 3.159(c)(4).  Moreover, there is incomplete evidence to determine that the Veteran has numbness and tingling in his upper extremities and, if he does, what is its etiology. 

Kidney Disorder

At the November 2014 Board hearing, the Veteran testified that he was treated twice in service for kidney stones and infections.  The Board notes that the service treatment records show he was treated for a urinary tract infection in September 1994.

The Veteran further testified that he was treated again for kidney problems in 2004 or 2005 and that, although his physician did not indicate it was related to service because he did not know the Veteran's history, the Veteran felt that it was the same.  The Veteran also related that he has very minimal kidney problems now but that he has regular kidney infections that are normally treated with antibiotics.  These private treatment records are not, however, of record.  The private treatment records provided by the Veteran contain only a September 2010 primary care note that indicates he had a past medical history of kidney stones one year prior.  However, neither the records related to treatment of those kidney stones, which would have been in 2009, nor treatment records for kidney stones in 2004/2005 are of record.  Consequently, on remand, attempts to obtain these treatment records should be undertaken as they may be relevant to the Veteran's claim.

The Veteran has submitted sufficient evidence to suggest that there is a possible linkage between his currently complained of kidney problems and his military service; a VA examination is needed.  38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to complete a release form authorizing VA to obtain his treatment records from the following private medical care providers:
	a.  The endocrinologist who has treated him for Graves' disease, to include the physician identified in the March 2004 records from St. Thomas Hospital as being the individual who referred the Veteran for radioablation.
	b.  Covenant Family Practice, which is now named Skyline Medical Group
	c.  The neurologist who treated the Veteran for headaches and upper extremity numbness and tingling, whom the Veteran identified at the November 2014 Board hearing as having treated him in 2003 or 2004.
	d.  Any other private physician who has treated the Veteran for the claimed conditions.

The Veteran should be advised that, in lieu of submitting completed release forms, he can submit these private medical treatment records to VA himself; however, if he does provide them himself, these records should be submitted in their entirety rather than just excerpts or pages of them.  The Veteran should also be advised that failure to provide VA with either the actual treatment records or release forms for VA to obtain them could have a negative impact on his claims.  

2.  After completion of the foregoing, schedule the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination.

Examination for Graves' Disease -  After reviewing the file and conducting any necessary testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran's Graves' disease is related to any disease or injury incurred during service.  In rendering an opinion, the examiner should take into consideration the Veteran's contentions that he had symptoms of Graves' disease during service (reportedly noted in the service treatment records and that were misdiagnosed).  

Examination for GERD - After reviewing the file and conducting any necessary testing, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that the Veteran has a gastrointestinal disorder (currently diagnosed as GERD) that is related to any disease or injury incurred during service.  In rendering an opinion, the examiner should specifically take into consideration the Veteran's report of having an onset of acid reflux in service due to the foods he had to eat, which he treated with over-the-counter medicines such as antacids and Maalox; the service treatment records that show treatment for diarrhea in August 1989; the private treatment records from 2007; and which the Veteran claims is related to his GERD; and the Veteran's report of having continuous digestive problems since service to include symptoms of diarrhea and abdominal cramping.

Examination for Residuals of Head Trauma - After reviewing the file and conducting any necessary testing, the examiner should identify all manifestations of the claimed residuals of head injury, to include any neurological and peripheral nerve disorder(s).  The examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each identified residual of head trauma is related to any disease or injury incurred during service, specifically the head injuries treated in service in July 1988 and May 1989 as shown in the service treatment records.  In rendering an opinion, the examiner should specifically take into consideration the Veteran's report of having the onset of headaches in service after incurring injuries to his head and of having continuous headaches since his discharge from service.

Examination for a Kidney Disorder - After reviewing the file and conducting any necessary testing, the examiner should identify all current kidney disorders.  The examiner should then render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each identified kidney disorder is related to any disease or injury incurred during service.  In rendering an opinion, the examiner should take into consideration the urinary tract infection treated in service in September 1994 as shown in the service treatment records and the Veteran's report of having kidney stones in service and similar problems since service to include kidney stones and kidney infections.

Each examiner should give a detailed explanation of the reasons for the opinion(s) provided.  The medical reasons for accepting or rejecting the Veteran's theories of entitlement should be set forth in detail.  If an examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3.  After ensuring that all necessary development is complete and the VA examination report is adequate, the Veteran's claims should be readjudicated.  If any benefits sought on appeal are not granted, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


